DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response to Notice of Non-Compliant Amendment, received 11-30-2020, is acknowledged.  Claims 1, 2, 6, 9, and 12-15 have been amended.  New claims 19, and 20 have been added.
Claims 1-20 are pending and under consideration.
Rejections/Objections Withdrawn
The objection to claim 12 because of the following: all bacterial names should be in italics, with the genus name beginning with a capital letter, is withdrawn in light of the claim amendment.
The objection to claim 13 because of the following: "eukarotic" should be "eukaryotic", is withdrawn in light of the claim amendment.
The rejection of claim 2 under 35 U.S.C. 112(b), insufficient antecedent basis for the limitation "said aberrant cell" in line 1, is withdrawn in light of the claim amendment.
The rejection of claim 6 under 35 U.S.C. 112(b), insufficient antecedent basis for the limitation "said aberrant cell" in line 2, is withdrawn in light of the claim amendment.
The rejection of claim 9 under 35 U.S.C. 112(b), as being indefinite for "binging", is withdrawn in light of the claim amendment.
The rejection of claim 9 under 35 U.S.C. 112(b), insufficient antecedent basis for the limitation "said aberrant cell" in line 2, is withdrawn in light of the claim amendment.
The rejection of claim 12 under 35 U.S.C. 112(b), as being indefinite for "rhodococcus equi and Yersinia" is one choice or two choices, is withdrawn in light of the claim amendment.
The rejection of claim 14 under 35 U.S.C. 112(b), as being indefinite for "coxiella and rickettsia" is one choice or two choices, is withdrawn in light of the claim amendment.
The rejection of claims 1-18 under 35 U.S.C. 112(b), as being indefinite for: (i) whether "said cells" refers to abnormal cells, or, the identified cells whose metabolism results in a local temperature increase and a local pH decrease; and, (ii) all abnormal cells, or, only those identified whose metabolism results in a local temperature increase and a local pH decrease, are destroyed, is withdrawn in light of the claim amendments reciting "said identified cells".
The rejection of claim 3 under 35 U.S.C. 112(b), as being indefinite as to what the intracellular immunity is directed, is withdrawn.
The rejection of claim 4 under 35 U.S.C. 112(b), as being indefinite for the source of said mitochondria, is withdrawn.
The rejection of claim 5 under 35 U.S.C. 112(b), as being indefinite for the target of said apoptosis, is withdrawn.
The rejection of claim 16 under 35 U.S.C. 112(b), as being indefinite for "said applying is systemic", is withdrawn.
The rejection of claim 17 under 35 U.S.C. 112(b), insufficient antecedent basis for the limitation "said body" in line 2, is withdrawn in light of the amendment of claim 15.
The rejection of claim 18 under 35 U.S.C. 112(b), insufficient antecedent basis for the limitation "said body" in line 2, is withdrawn in light of the amendment of claim 15.
The rejection of claim 18 under 35 U.S.C. 112(b), as being indefinite for "structural and integumentary elements", is withdrawn.



Rejections Maintained
The rejection of claims 1-18 under 35 U.S.C. 112(b), as being indefinite for: (i) how one identifies "cells whose metabolism results in a local temperature increase and a local pH decrease" within a multi-cellular organism; and, (ii) how said bacteria are bound to said cells, is maintained.
	Concerning aspect (i), Applicant argues that the Examiner has identified a key point, i.e., that the organism of interest is multicellular. Individual cells with modified net increase in metabolism causing increased H+ production (decreased pH) and because of the increased biochemical reaction activity increased temperature production will flag themselves in comparison to other nearby but normal cells. The cells thus self-flag to allow their identification.
in vivo.  
	The claims do not restrict the number of "identified cells".  For instance, how does one identify 10 cells in said multicellular organism (such as a human) with the required temperature and pH?
	Concerning aspect (ii), applicant argues that whether the bacteria bind to lipid raft areas, proteins, glycoproteins, or another cell attachment object, is immaterial. Numerous attachment means are available. Claim 1 does not restrict the means of attachment and thus is clear on its face.
	The examiner has considered applicant's argument, in light of the claim amendments, but does not find it persuasive.  The claims are drawn to "selectively destroying abnormal cells" in a multicellular organism.  However, because the scope of the claim is extremely broad for attachment means, and, there is no restriction (except in claims 10-12) on the type of bacteria, it remains unclear how said "identified cells" not only bind to, but enter said "identified cells" and "selectively destroy abnormal cells" versus other cells in said multicellular organism.

The rejection of claim 6 under 35 U.S.C. 112(b), as being indefinite for: (i)  what is the tag, and, how said tagging is being performed; and, (ii) to what the systemic immune response, is maintained.
	Applicant argues that the term "tagging" is intended to have the normal English language meaning relating to a physical marking, e.g., a shelf tag in a store or a mark or tag sprayed for example by Miss Utility to indicate locations of underground structures or features. With respect to the tagging in claim 6 the tag may be a biomarker of bacterial origin, a biomarker produced by a cell in response to an altered metabolism, e.g., by mutation, foreign nucleic acid, altered expression profile, etc. Claim 6 does not intend to limit the means of tagging, merely to indicate the presence of a tag. Reconsideration and withdrawal of this rejection are respectfully requested.
	The examiner has considered applicant's argument, but does not find it persuasive.  The identity of said "tag" and how said tagging is performed remains unclear in order for the claimed method to "selectively destroy abnormal cells in a multicellular organism" without destroying normal cells.  For example, if said unidentified bacteria are ingested by normal macrophages, would not said macrophages also be destroyed?
	Unlike claim 3 which recites that 'intracellular immunity" is part of said destructive results to said identified cells, the current "systemic immune response" is not restricted to said destructive results.  Thus, it remains unclear to what said "systemic immune response" is directed.
The rejection of claim 7 under 35 U.S.C. 112(b), as being indefinite for: (i) what are the metes and bounds of said "humoral response"; and, (ii) to what both the systemic immune response and the humoral response are directed, is maintained.
	Applicant argues that claim 7 as originally written includes humoral responses in general and should not be understood to be limited to immune system humoral responses.
	The examiner has considered applicant's argument, but does not find it persuasive.  Unlike claim 3 which recites that 'intracellular immunity" is part of said destructive results to said identified cells, the current "systemic immune response" is not restricted to said destructive results.  Thus, it remains unclear to what said "systemic immune response" and "humoral response" are directed.

The rejection of claim 8 under 35 U.S.C. 112(b), as being indefinite for to what both the systemic immune response and the humoral response are directed, is maintained.
	Applicant argues that claim 8 depends from claim 6 which depends from claim 1. Following the dependencies with the understanding that dependent claims include the features of claims from which they depend and incorporate one or more further limitations, the systemic immune response is the systemic immune response of claim 6 whose target is the identified cell recited in claim 1.
	The examiner has considered applicant's argument, but does not find it persuasive.  Unlike claim 3 which recites that 'intracellular immunity" is part of said destructive results to said identified cells, the current "systemic immune response" is not restricted to said destructive results.  Thus, it remains unclear to what said "systemic immune response" and "cellular immunity response" are directed.

The rejection of claim 15 under 35 U.S.C. 112(b), as being indefinite for "within a human body", is maintained.
	Applicant argues that the amendment of the claim obviates the rejection.
	The examiner has considered applicant's argument, in light of the claim amendment, but does not find it persuasive.
	As newly amended claim 15 now recites "within a body of said human".  Thus, it is now unclear what is meant by "within a body" of said human instead of "within the body" of said human.
The rejection of claims 1-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is maintained.
	Applicant argues that the Office Action references claim features not found in the explicit language of the claims. For example, the claims do not recite "any/all abnormal cells in a multi-cellular organism." Although a plural term "cells" is used. Applicant wishes to clarify that the plain meaning of the term "cells" is a plurality of cells, i.e., more than a single cell.
	The examiner has considered applicant's argument, but does not find it persuasive.   The scope of the claims is drawn to "abnormal cells in a multi-cellular organism".  Thus, the scope of the claims includes any/all types of abnormal cells which indicate a local temperature increase and a local pH decrease, not just a plurality of cells of one particular type.
	Applicant respectfully agrees that one of ordinary skill in the art would have recognized that all naturally occurring bacteria would bind said cells and therefore only those that do in fact bind under the noted conditions would be applicable for use in the claimed method. Likewise cellular invasion or infiltration and intracellular activities with the  (Examiner notes that at this point, applicant's argument does not continue)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Newly added claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Both newly added claims depend from claim 1.  Therefore, the claims are indefinite for the same reason as put forth for claim 1, see section 20, supra.
Newly added claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Newly added claim 19 depends from claim 7.  Therefore, the claim is indefinite for the same reasons as put forth for claim 7, see section 22, supra.
Newly added claims 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	Both newly added claims depend from claim 1.  Therefore, the claims are rejected for the same reasons as put forth for claim 1, see section 25, supra.
	The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 20, 2021